Title: James Mather to Thomas Jefferson, 30 November 1810
From: Mather, James
To: Jefferson, Thomas


            
              
                Sir,
                 New Orleans November 30th 1810
              
                I have the honor to transmit herewith to you sundry documents in the Case of the Batture, agreeably to a List enclosed. I have in vain endeavoured to procure several Copies of the printed Collection published by Mr Livingston, and must express my regret for sending only one.     I have applied to the Editor of the Telegraphe in order to be furnished with the No 638 of Said paper, Containing Dujarreau’s Letter to the Mayor & Aldermen of our City. He offered to let me have Communication of it by entrusting me with his files, observing at the same time his being unable to part with that Copy, the only one left to him.   I shall Consequently Cause an extract of that number to be taken into writing, and forward the same to you duly Certified, with a few other papers, namely; The Cabildo’s decree requesting the Bon de Carondelet to dispossess the Intruders on the Batture; an account of the expences incurred by the Corporation in repairing the Levee in front of the suburb st Mary; a printed document, under the title of Piéces probantes And Thierry’s examination of the title of the U.S. 1808.
                The Suit which was instituted here by Edwd Livingston against P. F. Le Breton d’orgenoi, is too Closely Connected with the whole Case of the Batture, that I should omit to furnish you by this Conveyance, with a Copy of the Orleans Term Reports, by F. X. Martin, printed at John Dacqueny’s 1810 Vol. 1st part 1st—You will see page 87, and following the Case of Livingston vus Le Breton Dorgenoi.—Since the decision of the District Court, which Stayed the proceedings Edwd Liv. made free to take of his own authority possession of the Batture, and of the hut, he had formerly built thereon. In this act, he succeeded to persuade over a few Justices of peace, and a Notary public, in whose presence the taking possession was admitted by L. his friends and associates to be legal; and he issued his proclamation accordingly, which doubtless you have seen in the Newspapers, with Thierry’s Philippique Subsequent thereto. The District Attorney on the Same day Thierry’s paper went out of the Press, had instructed the Marshall to retain the possession in the United States as before, and to remove the intruders on the Batture; which was done to Ls great mortification, but with the Most uniform approbation of the Citizens throughout the Town & Suburbs.
              I fear not, Sir, that this long Statement be tedious, because you have too Much at heart the Wellfare of this Territory, and have acquired to high a Claim to the gratitude of our City in particular, that you would not accept with indulgence, and encourage the efforts I have made to Second so far as lies in my power, your generous & patriotic views.
              
                I beg, Sir, you will believe me with high respect, Your very obedient humble Servant
                
 Jas Mather Mayor
              
            
            
              P.S. Mr Livingston has Instituted an Other suit against the present Marshal, for having dispossessed him this last time.
              
                
 Jas Mather—
              
            
          